Title: From Thomas Jefferson to John Barnes, 12 August 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 07.
                        
                        On the 1st. inst. I accepted Mr. Cathalan’s bill of exchange for 31.33 D payable to mr Davidson at the bank
                            US. at 15. days sight. it had escaped my attention till this moment, but as this letter will be in Washington the evening
                            of the 14th. I hope it will be in time—I therefore inclose 30. D. & ask the favor of you to take up the bill, adding
                            for me the little fraction of 1.33 towards which I have no smaller paper than a 20. D. bill. I salute you with affection
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    